Case 2:15-cr-20609-RHC-APP ECF No. 694 filed 10/09/20           PageID.6370     Page 1 of 4




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                              Criminal Case No. 15-20609
                                                 Civil Case No. 20-10701

 ROGER MAX AUSTIN,

                 Defendant.
 ________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S AMENDED MOTION TO VACATE
 SENTENCE, DENYING CERTIFICATE OF APPEALABILITY, AND TERMINATING AS
  MOOT DEFENDANT’S MOTION FOR LEAVE AND SECOND MOTION TO AMEND

         Defendant Roger Max Austin was tried by jury and convicted of being a felon in

 possession of a firearm, 18 U.S.C. § 922(g)(1); using and carrying a firearm during a

 drug trafficking crime, 18 U.S.C. § 924(c); and conspiracy to manufacture, distribute,

 and possess with intent to distribute controlled substances, 21 U.S.C. § 841(b)(1)(A)

 and 841(a)(1). (ECF No. 347, PageID.2876-78.) On August 21, 2018, the court

 sentenced Defendant to 255 months imprisonment. (ECF No. 479, PageID.3899.)

         On March 16, 2020, Defendant moved to vacate his sentence under 28 U.S.C. §

 2255. (ECF No. 642.) The motion was fully briefed on April 23, 2020, (ECF No. 651),

 and the court issued an opinion denying the motion on August 26, 2020. (ECF No. 684.)

 The § 2255 case was closed the same day. (ECF No. 685.) The day after the court

 issued its opinion, the clerk received a motion to amend, sent by Defendant on August

 13, 2020. (ECF No. 687, PageID.6339.) The motion was delayed in the mail for fourteen

 days.
Case 2:15-cr-20609-RHC-APP ECF No. 694 filed 10/09/20             PageID.6371      Page 2 of 4




        In his motion to amend, Defendant asserts a new claim challenging the drug

 quantities used to calculate his base offense level, citing U.S. Sentencing Guidelines

 Manual § 1B1.3(a)(1)(B) (U.S. Sentencing Comm’n 2018). (ECF No. 687, PageID.6335-

 36.) He contends that he should not be held criminally liable for conduct of others. (Id.)

 The government did not address this argument in its response; the court did not resolve

 the claim in its August 26 opinion. (ECF No. 684.) On September 14, 2020, the court

 vacated its closing order, allowed Defendant to amend his § 2255 motion, and directed

 the government to respond to the new argument. (ECF No. 689, PageID.6347-48.) The

 government did so on September 24, 2020. (ECF No. 692.)

        Defendant’s new claim is barred by procedural default. Generally, “claims not

 raised on direct appeal may not be raised on collateral review unless the petitioner

 shows cause and prejudice.” Massaro v. United States, 538 U.S. 500, 504 (2003). A

 defendant can also overcome procedural default by proving actual innocence. Bousley

 v. United States, 523 U.S. 614, 622 (1998). “The hurdle . . . in excusing [a] procedural

 default is intentionally high, for respect for the finality of judgments demands that

 collateral attack generally not be allowed to do service for an appeal.” Peveler v. United

 States, 269 F.3d 693, 700 (6th Cir. 2001) (quotations removed).

        Defendant did not challenge the drug quantities used to calculate his base

 offense level before the Sixth Circuit. (See ECF No. 631, PageID.5324-25.) He asserts

 in conclusory fashion that his “appointed counsel in his appeal[] was ineffective for not

 [making this] argu[ment].” (ECF No. 687, PageID.6336.) However, Defendant may not

 rely on “conclusions rather than statements of fact” to obtain relief. Valentine v. United

 States, 488 F.3d 325, 333 (6th Cir. 2007) (quoting Arredondo v. United States, 178 F.3d


                                              2
Case 2:15-cr-20609-RHC-APP ECF No. 694 filed 10/09/20            PageID.6372   Page 3 of 4




 778, 782 (6th Cir. 1999)). Defendant has not adequately demonstrated “cause,”

 Massaro, 538 U.S. at 504, and he does not argue actual innocence overcomes a

 procedural default. Bousley, 523 U.S. at 622. Defendant has not presented a valid

 request for relief.

        As stated in the court’s August 26 opinion, reasonable jurists would not debate

 the court’s holding. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v.

 Estelle, 463 U.S. 880, 893 (1983)). (ECF No. 684, PageID.6327.) A certificate of

 appealability will be denied. 28 U.S.C. § 2253(c)(1)(B), (2).

        On September 12, 2020, Defendant filed a motion for leave to file another motion

 to amend. (ECF No. 690.) The second motion to amend, (ECF No. 691), filed the same

 day, was a copy of Defendant’s first motion to amend. (ECF No. 687.) As explained

 above, the argument raised in Defendant’s motion to amend fails. His motion for leave

 and his second motion to amend will be terminated as moot. Accordingly,

        IT IS ORDERED that Defendant’s Amended “Motion to [V]acate [S]entence

 [U]nder 28 U.S.C. [§] 2255” (ECF No. 642) is DENIED.

        IT IS FURTHER ORDERED and a Certificate of Appealability is DENIED.

        Finally, IT IS ORDERED that Defendant’s “Motion for [L]eave to [F]ile a [M]otion

 to [A]mend” (ECF No. 690) and Second “Motion to [A]mend” (ECF No. 691) are

 TERMINATED as moot.

                                                  s/Robert H. Cleland                      /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
 Dated: October 9, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, October 9, 2020, by electronic and/or ordinary mail.


                                              3
Case 2:15-cr-20609-RHC-APP ECF No. 694 filed 10/09/20                         PageID.6373   Page 4 of 4




                                                             s/Lisa Wagner                          /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\15-
 20609.AUSTIN.AmendedMotiontoVacateSentenceMotionforLeaveandSecondMotiontoAmend.RMK.docx




                                                       4
